         Case 1:16-cv-02880-AKH Document 81 Filed 01/16/19 Page 1 of 1
                       ALVIN K. HELL ERST EIN
                   UNITE D STAT ES DISTR ICT JUDG E
                   UNITE D STAT ES DISTR ICT COUR T
                  SOUT HERN DISTR ICT OF NEW YORK
                          500 PEAR L STRE ET
                       NEW YORK , NY 10007-1581     USDC SD;~y
                             (212) 805-0152         DOCUMENT
                                                                 ELECT RONIC ALLY FILED

TO:         Conce rned Partie s
                                                                 DOC#:
                                                                 DATE FILED: I
                                                                              ~-
                                                                       ------ :-:---l ir.-~~




FROM :      Brigitt e Jones, Courtr oom Deput y          Date: 1/16/19
            by Order of Judge Alvin K. Heller stein

Micha el Philip Kaufm an v. Micros oft Corpo ration - 16 Civ. 2880(AKH)



The ; 5 ~ ; M conf. previo nsly set for 1/18/19 is hereby adjour ned.


You are hereby notifie d that you are requir ed to appea r for a n ~ -
t...-co nferen ce.
                   Date : Janua ry 25, 2019
                   Time: 10:00 a.m.
                   Place: U.S. Courth ouse - Southe rn Distric t of New York
                            500 Pearl Street
                            Courtr oom 14D
                            New York, New York 10007



It is ORDE RED that counse l to whom this Order is sent is respon sible for
faxing a copy to all counse l involved in this case and retaini ng verific ation of
such in the case file. Do not fax such verific ation to Chamb ers.



                                               So Ordere d,
